Title: From James Madison to Albert Gallatin (Abstract), 17 April 1805
From: Madison, James
To: Gallatin, Albert


17 April 1805, Department of State. “I request you to be pleased to issue a warrant for three hundred dollars in favor of C. & T. Bullit, the holders of the enclosed bill of exchange, drawn upon me on the 7th. ult. by Wm. H. Harrison, Governor of the Indiana Territory, for the same sum, in favor of E. Stout: The warrant to be charged to Govn. and drawn upon the appropriation for the contingencies of the Indiana Territory in consequence of the Union with its Government, of that of the Louisiana Territory.”
